Citation Nr: 0729955	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  02-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right shoulder injury.

2.  Entitlement to service connection for diabetes mellitus. 

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for bursitis of the 
left hip.


REPRESENTATION

Appellant represented by:	Daniel K. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1970.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from April 2002 and February 2006 
decisions of the Roanoke, Virginia Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The April 2002 rating decision denied a disability rating in 
excess of 10 percent for service-connected residuals of a 
right shoulder injury, and denied service connection for 
diabetes mellitus.

In a September 2004 decision the Board denied an increased 
rating for residuals of a right shoulder injury, and denied 
service connection for diabetes mellitus.

The veteran appealed the September 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2005 Joint Motion for Remand, the parties 
moved to vacate the Board decision and remand the case to the 
Board.  The Court granted the motion.  Thereafter, the case 
was returned to the Board.

In the February 2006 rating decision, the RO denied the 
veteran's claim for service connection for bursitis of the 
left hip on the basis that the evidence was not new and 
material.

In a June 2006 decision, the Board remanded the issues of 
entitlement to a disability rating in excess of 20 percent 
for residuals of a right shoulder injury and entitlement to 
service connection for diabetes mellitus for further 
development.

In an April 2007 rating decision, the RO increased the 
evaluation for the right shoulder disability to 20 percent. 

Despite the increased evaluation, the veteran has not been 
awarded the highest possible evaluation.  As a result, the 
veteran is presumed to be seeking the maximum possible 
evaluation and his claim regarding residuals of a right 
shoulder injury remains in appellate status.  A.B. v. Brown, 
6 Vet. App. 35 (1993). 

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
bursitis of the left hip is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has limitation of right arm motion to 
shoulder level without frequent dislocations, guarding of all 
arm movements, nonunion, fibrous union of the humerus, or 
absence of the humeral head.  

2.  The veteran did not serve in Vietnam.

3. The veteran is not shown to have been exposed to Agent 
Orange or other herbicides in connection with his duties in 
service. 

4.  The veteran has Type II diabetes mellitus, first 
demonstrated many years after service.

5.  The veteran's Type II diabetes mellitus is not related to 
any in-service disease or injury, including exposure to Agent 
Orange or other herbicides.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 20 percent for 
residuals of a right (dominant) shoulder injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201-5203, 
5019 (2007).

2.  Diabetes mellitus was neither incurred in nor aggravated 
by military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Per the June 2006 remand instructions, in a letter dated 
August 2006, the RO informed the veteran of the medical and 
other evidence needed to substantiate his claims for service 
connection and increased ratings, what medical or other 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  The letter also told him that 
if he had any evidence or information in his possession that 
pertained to his claims, he should send it to VA.

The veteran's representative has demonstrated actual 
knowledge of the evidence needed to substantiate the claims, 
and even of what evidence is missing from the record that is 
needed to prevail on the claims, by making arguments in this 
regard to the Court.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
The August 2006 letter contained notice as to the elements 
required by Pelegrini and Dingess.

There was a timing deficiency with the August 2006 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by the re-adjudication of the 
claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

Regarding the veteran's claim for an increased rating in 
excess of 20 percent for residuals of a right shoulder 
injury, the veteran has not reported any missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.

Additionally, per the June 2006 remand instructions, the 
veteran underwent a VA examination in November 2006 to 
evaluate his shoulder disability.
  
Regarding the veteran's claim of entitlement to service 
connection for diabetes mellitus, to date, VA has not 
afforded the veteran a VA examination, or obtained an opinion 
as to the etiology of his claimed diabetes mellitus.  Such an 
opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: 
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  38 U.S.C.A. § 5103A(c)(4).  Evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In the instant case, the veteran has contended that he 
developed diabetes mellitus as the result of exposure to 
Agent Orange or carbon tetrachloride while stationed on Guam 
during service.  The RO has made extensive efforts to 
determine whether the veteran could have experienced such 
exposure.  The service department has reported that there was 
no evidence of the use or storage of Agent Orange on Guam.  
The veteran has not submitted such evidence, there is no 
competent evidence that carbon tetrachloride caused the 
current diabetes.  The veteran has not reported a continuity 
of symptomatology extending from service.  In a statement 
dated in June 2001, the veteran claimed that he had been 
initially diagnosed with Type II diabetes mellitus 3 years 
earlier, which would place the onset long after service.  For 
these reasons, an examination or opinion is not necessary.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").


I.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right shoulder injury.

Applicable law and regulations in increased ratings claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

The record shows that the veteran is right handed.

In February 2002 the veteran underwent an examination for VA 
to evaluate his right shoulder disability.  He reported 
intermittent, infrequent discomfort in the right shoulder 
with certain movements and activities.  This had 
progressively exacerbated to the point that now had pain at 
rest in the shoulder region that was exacerbated with ranges 
of motion.  He denied numbness or tingling of the distal 
extremities.  

On examination, the veteran had 0 to 180 degrees flexion with 
very minimal discomfort as he had pain at 160 degrees.  On 
abduction, the veteran had 0 to 180 with assistance with pain 
at 170 degrees.  On external rotation the veteran had 0 to 80 
degrees range of motion.  The veteran was able to internally 
rotate at the full 0 to 90 degrees without pain.  The 
examiner noted that "the DeLuca issue was pain."  

The examiner stated that there were no constitutional signs 
of arthritis.  X-rays demonstrated mild degenerative or post-
traumatic arthritic changes of the AC and glenohumeral joint 
with an old avulsion injury inferior glenoid labrium with 
nonunion.  There was cephlad positioning of the humeral head 
in relationship to the acromion process, which could relate 
to a chronic rotator cuff injury.  The diagnosis was 
progression to increased severity.  

The examiner noted that the veteran was developing an 
inability to perform his duties as an education service 
specialist without having to rest after short periods of 
activity.  The examiner also noted that the veteran's 
activities of daily living had not been hindered by his 
shoulder discomfort or pain.

In a May 2002 statement, the veteran reported that he could 
no longer drive a vehicle without power steering without 
experiencing a significant amount of increased pain in his 
shoulder.  He stated that the regular pain was bearable if he 
took medication.

In November 2006 the veteran underwent another examination 
for VA.  The examiner noted that the veteran reportedly had 
degenerative joint disease of the right shoulder following an 
acute dislocation.  

The veteran complained of weakness, stiffness and easy 
fatigability.  He reported localized shoulder pain that 
occurred constantly.  At the time of the pain, the veteran 
could function with medication.  He reported that his 
condition did not cause incapacitation.  He reported that the 
functional impairment was limited range of motion, strength 
and endurance of the right shoulder.  

The examiner noted that the veteran was right hand dominant.  
The veteran's right shoulder showed signs of tenderness.  
Forward flexion and abduction of the right shoulder were both 
0 to 90 degrees respectively.  External rotation and internal 
rotation were also 0 to 90 degrees respectively.  Pain 
occurred at 90 degrees for all of these movements.  The 
examiner noted that the right joint function was additionally 
limited by pain that had major functional impact after 
repetitive use.  However, the joint function was not 
additionally limited by fatigue, weakness, lack of endurance 
or incoordination after repetitive use.  The above 
additionally limited the joint function by 0 degrees.  Right 
shoulder x-rays were within normal limits.  The examiner 
recommended that a MRI or new X-ray be done.  The diagnosis 
was status post right shoulder dislocation with limited range 
of motion.  

An MRI was performed in January 2007.  The study demonstrated 
rotator cuff tendonitis, no evidence of an acute tendon tear, 
a small amount of fluid within the subacromia/subdeltoid 
bursa indicative of bursitis.  There were mild AC joint 
hypertrophic changes and edema across the joint.  

There was remote Hill-Sachs deformity.  A Hill-Sachs 
deformity is an indentation or groove on the posterolateral 
aspect of the humeral head, probably due to compression of 
the humeral head on the posterior lop of the glenoid, and 
suggests repeated or chronic anterior shoulder dislocation, 
but may occur after one episode of dislocation and is 
associated with Bankhart lesion of the glenoid.  Biology-
Online.org (Oct. 2005); www.biology-
online.org/dictionary/Hill-sachs_deformity.  A Bankhart 
deformity was not found on the MRI.  The diagnosis was 
rotator cuff tendonitis.

In a January 2007 addendum the examiner reviewed the MRI 
findings and concluded that the there was no nonunion, 
fibrous union (marked or moderate), recurrent dislocation or 
absence of the humerus head.  

Analysis

Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).

The RO has rated the veteran's right shoulder muscle strain 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5201 and 5202-5019. 

Diagnostic Code 5019 provides that bursitis will be rated on 
limitation of motion of the affected part as degenerative 
arthritis.

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Code 5201 (limitation 
of motion of the arm).  

In evaluating limitation of shoulder motion, VA is required 
to consider the ranges of shoulder abduction and forward 
elevation (flexion).  Mariano v. Principi, 17 Vet. App. 305 
(2003).  The normal ranges of motion of shoulder abduction 
and forward elevation (flexion) are 0 to 180 degrees.  38 
C.F.R. § 4.71, Plate I. 

Under Diagnostic Code 5201, limitation of arm motion at 
shoulder level warrants a 20 percent evaluation, while 
limitation midway between the side and shoulder level 
warrants a 30 percent evaluation and limitation to 25 degrees 
from the side warrants a 40 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5201. 

Under Diagnostic Code 5202, a 20 percent rating is granted 
when there is malunion, with moderate deformity of the 
humerus; in the major or minor arm; a 30 percent rating is 
granted when there is malunion with marked deformity of the 
major arm.

Also under Diagnostic Code 5202, a 20 percent rating is 
granted for infrequent dislocations and guarding of movement 
only at shoulder level; a 30 percent rating is granted when 
there are frequent dislocations, and guarding of all arm 
movements for the major arm.  A 50 percent rating is granted 
for fibrous union of the major arm; a 60 percent rating is 
granted for nonunion (false flail joint) of the major arm; 
and an 80 percent rating is granted for loss of head of 
(flail shoulder) for the major arm.

Diagnostic Code 5203, rates impairment of the clavicle or 
scapula, and provides a maximum rating of 20 percent when 
there is nonunion with loose movement or for dislocation.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

A higher rating is not warranted under Diagnostic Code 5200 
because the veteran has been found to retain significant 
range of motion in the shoulder; hence there is no evidence 
of ankylosis.  

Regarding Diagnostic Code 5201, the Board notes that 
according to the November 2006 examination, the veteran's 
forward flexion and abduction of the right shoulder were both 
0 to 90 degrees respectively with pain occurring at 90 
degrees for all of these movements.  According to 38 C.F.R. § 
4.71a, Plate I, 90 degrees of abduction is at the shoulder 
level.  As such, even stopping where pain began, the veteran 
could still flex and abduct his right arm to shoulder level.  
Similarly, treatment records fail to show that the range of 
motion in the veteran's shoulder was limited to midway 
between his side and shoulder.  The examiner found no 
additional limitation due to other functional factors; 
therefore, a higher rating could not be provided on the basis 
of flare-ups, weakness, fatigability, incoordination, or 
pain.  38 C.F.R. § 4.40, 4.45, 4.59; see De Luca v. Brown, 8 
Vet. App. 202 (1995).

The veteran is not entitled to a higher rating under 
Diagnostic Code 5202 as the November 2006 examiner found that 
his right shoulder disability was not manifested by frequent 
dislocations, guarding of all arm movements, nonunion, 
fibrous union of the humerus, or absence of the humeral head.  
Although the Hill-Sachs deformity could be indicative of 
frequent dislocations, the veteran has not reported any 
recent dislocation and the clinical records do not disclose 
recent episodes of dislocation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202. 

The veteran is already in receipt of a 20 percent disability 
rating which is the highest available rating under Diagnostic 
Code 5203, for impairment of the clavicle or scapula.  A 
separate rating under this code is not warranted because it 
contemplates similar symptomatology to that rated under 
Diagnostic Codes 5202, and because the record does not show 
dislocation or nonunion.  See 38 C.F.R. § 4.14 (2007) (the 
evaluation of the same manifestations under various diagnoses 
is to be avoided).

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

The February 2002 examiner noted that the veteran was 
developing an inability to perform his duties as an education 
service specialist without having to rest after short periods 
of activity.  However, the veteran more recently reported 
that he is not incapacitated by his disability as he can 
function with medication. He has also not reported any time 
lost from his employment.  Marked interference with 
employment, beyond that contemplated by the schedular rating, 
has not been shown.  Further, the record does not reflect 
recent hospitalization for his shoulder disability.  
Therefore, in considering the current severity of his 
disability, frequent hospitalization has not been shown and 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for an increased rating in 
excess of 20 percent for his right shoulder disability.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006). 

II.  Entitlement to service connection for diabetes mellitus.

Applicable laws and regulations in service connection claims 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. Wes, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); cf. Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. Jul. 3, 2007) (a lay person is competent 
in some circumstances to offer a medical diagnosis).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii)(2006).

Type II diabetes mellitus manifested to a degree of 10 
percent at any time after service shall be service connected, 
if a veteran was exposed to a herbicide agent during active 
military, naval, or air service, and the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, and provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. §§ 3.309(e); 3.307(a)(6)(ii) 
(2007).

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as diabetes mellitus, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).

Factual Background

The veteran's service medical records are negative for 
diagnoses, treatments or symptoms of diabetes mellitus.  The 
veteran's August 1970 separation examination contains no 
findings or reports of symptoms of diabetes mellitus.

In December 1999, the veteran presented to Dr. B.A. Mick with 
complaints of an upper respiratory infection.  Dr. Mick noted 
that the veteran's sugars had been quite well controlled.  
The diagnosis was diabetes mellitus, Type II, controlled.

In a statement dated June 2001, the veteran reported that he 
had been diagnosed with Type II diabetes mellitus 3 years 
earlier.  He noted that there was no history of diabetes in 
his family.  He stated that when he was stationed in Guam at 
NavComSta Finnegan, which was near Anderson Air Force Base 
(AFB), there were flights carrying Agent Orange that flew 
over the station.  He claimed that occasionally the station 
got a dose from leaking containers.  He also claimed that he 
was exposed to a contaminant when he went to Anderson AFB.  
He stated that he had significant exposure to asbestos and 
carbon tetrachloride as well as Agent Orange.  

In an October 2006 letter, Dr. Mick stated that the veteran 
had been a patient of his since approximately 1997.  The 
veteran had diabetes mellitus and the initial treatment was 
glipizide, later switched to Avandia.  He stated that the 
veteran's family history included an uncle with diabetes 
mellitus.

Analysis

If it is determined that a veteran who served in Korea during 
this time period belonged to one of the units identified by 
DOD, then it is presumed that he or she was exposed to 
herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e) will apply.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part VI, Chapter 2, 
Section B.  If the veteran instead either belonged to a 
different unit located in Korea during this time period, or 
served in one of the units identified by DOD between 
September 1, 1967 and August 31, 1971, but not during 1968 or 
1969, then herbicide exposure will represent a factual 
determination to be established on a case-by-case basis.  See 
Id.

The veteran's service medical records as well as his service 
personnel record reflect no service in the Republic of 
Vietnam or Korea.  The veteran has not claimed such service, 
rather he asserts that he had herbicide exposure in Guam. 

In November 2006 the veteran's representative submitted a 
copy of a November 2003 letter from Lane Evans, ranking 
member of the House Veterans Affairs Committee, to the then 
Secretary of Defense.  In the letter it was reported that 
according to a "Public Health Assessment" dioxin had been 
detected in soil at Anderson Air Force Base. 

VA made a request to the National Personnel Records Center 
(NPRC) to verify the veteran's service in Vietnam or 
potential herbicide exposure.  The response in March 2007 
indicated that the veteran did not serve in Vietnam and there 
were no records of the veteran being exposed to herbicides in 
the personnel record.  

In February 2007, a member of VA's Compensation and Pension 
staff reported on research into the use of Agent Orange, and 
noted that the Defense Department had not reported the use or 
storage of Agent Orange in Guam, and that airplanes used in 
the spraying of Agent Orange in Vietnam had not been based in 
Guam.

In June 2007, the Service Department's Center for Unit 
Records Research (CURR) reported that Agent Orange was never 
stored or used in Guam during the veteran's tour of duty.

Because the veteran did not serve in the Republic of Vietnam, 
he is not presumed to have been exposed to herbicides.  38 
C.F.R. §§ 3.307(a)(6)(iii); 3.309(e).

As a lay person, there is no evidence that the veteran 
possesses the necessary expertise to identify the chemical 
substances he may have been exposed to while stationed in 
Guam.  He has not reported being told by any expert that he 
was exposed to herbicides.

While the letter from the ranking member of the House 
Veterans Affairs Committee provides evidence that dioxin was 
currently detected in the soil in Guam, it sheds no light on 
the questions of when the contamination took place, or 
whether Agent Orange was used while the veteran was stationed 
on that island.  All the other competent evidence is to the 
effect that Agent Orange or other herbicides were not used in 
Guam while the veteran was stationed there.

Even assuming that the veteran is competent to report 
herbicide exposure on Guam, his reports made long after the 
events in question and with the limited expertise of a lay 
person, are less probative than the service department 
records showing that he could not have experienced herbicide 
exposure while stationed on Guam.  

The veteran's diabetes mellitus was first diagnosed in about 
1997, approximately 27 years after separation from service.  
Therefore, the evidence does not suggest that his diabetes 
mellitus was manifested within one year of separation from 
service.  The veteran, as noted earlier, has not contended 
that diabetes was present until many years after service.  
Thus, he is not entitled to service connection for diabetes 
mellitus on a presumptive condition under the criteria 
applicable to chronic diseases.  38 C.F.R. §§ 3.307, 
3.309(a).

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection.  Stefl v. Nicholson, 
No. 04-2192 (U.S. Vet. App. Mar. 27, 2007); see also Combee 
v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994). 

However, the service and post-service medical records fail to 
establish a causal relationship or linkage between the 
veteran's diabetes and any event or incident of his active 
duty service.  He has not reported a continuity of 
symptomatology.  There is no competent evidence of a 
relationship between the veteran's diabetes and his claimed 
exposure to carbon tetrachloride or asbestos.  Even assuming 
arguendo that he experienced such exposures in service, there 
is no competent evidence that these substances cause the 
current diabetes mellitus.  

The evidence in favor of a link between a current disability 
and an injury or disease in service consists of the veteran's 
contentions.  However, as a lay person, he is not competent 
to render an opinion on matters of medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In the absence of competent and credible medical evidence 
establishing a medical nexus between the veteran's current 
disability and his active service, service connection for 
diabetes mellitus on a direct basis must be denied.

As there is no competent evidence linking current diabetes 
mellitus to service, the preponderance of the evidence is 
against the claim.  

Because the preponderance of the evidence is against the 
claim, the doctrine of reasonable doubt is not for 
application and the claim for service connection for diabetes 
mellitus, including as a result of herbicide exposure, must 
be denied on both a presumptive and direct basis.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of a right shoulder injury is denied.

Entitlement to service connection for diabetes mellitus is 
denied. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA requires, that VA inform claimants seeking to reopen 
a previously and finally disallowed claim of the unique 
character of evidence that must be presented. In the context 
of a claim to reopen, that the Secretary look at the bases 
for the prior denial and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The veteran was provided with a VCAA notice letter in 
September 2005.  However, it did not contain the specific 
information required by Kent. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative with notice of the 
evidence that must be presented to 
substantiate the elements of a claim for 
service connection for bursitis of the 
left hip that were found to be deficient 
in the RO's November 1983 decision which 
denied the veteran's claim for service 
connection.  That decision was premised 
on findings that there was no evidence 
that the claimed condition was incurred 
or aggravated by military service or that 
his bursitis of the left hip was 
secondary to his service connected right 
shoulder disability.  Inform the veteran 
that, to substantiate the claim, 
competent medical evidence (usually 
supplied by a physician or other 
qualified medical professional) would be 
needed to show that the veteran's 
bursitis of the left hip was proximately 
due to or the result of a service- 
connected disease or injury.  

2.  Then re-adjudicate the claim.  If the 
determination remains unfavorable, issue 
a supplemental statement of the case, 
before the claims file is returned to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


